62 F.3d 1414
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeanne M. BANAZEK, Plaintiff-Appellant,v.STATE of Virginia;  Benjamin F. Zambrana, M.D., Defendants-Appellees.
No. 95-1398.
United States Court of Appeals, Fourth Circuit.
Aug. 10, 1995.Submitted:  July 25, 1995Decided:  August 10, 1995

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.
Jeanne M. Banazek, Appellant Pro Se.
Barbara J. Gaden, Office of the Attorney General of Virginia, Richmond, Virginia;  Mark Sheridan Brennan, Wright, Robinson, Mccammon, Osthimer & Tatum, Richmond, Virginia, for Appellees.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief in her civil action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Banazek v. Virginia, No. CA-94-734 (E.D.Va. Feb. 10, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process

AFFIRMED